﻿I should like at the outset to express
the hope of the Central African Republic, its Government and its President, General Andr6 Kolingba, that the thirty-eighth session of the General Assembly will make a valuable contribution to strengthening our Organization and enhancing its effectiveness in defending the ideals of peace, security and progress.
225.	It is also an honour for me to congratulate the President on his election to the presidency of the thirty- eighth session.
226.	I should also like to take this opportunity to hail the considerable efforts made by his predecessor, Mr. Imre Hollai, during his term of office.
227.	I wish in particular to re-emphasize our country's support for the Secretary-General.
228.	The qualities that distinguish each of these persons and their total devotion to the cause of the Organization are all the more reassuring in that they have been displayed in a very troubled and disturbed world.
229.	Finally, my delegation congratulates Saint Christopher and Nevis on its accession to independence and warmly welcomes its admission to the United Nations.
230.	In order to create certain conditions likely to make for a happier century, the United Nations has from the very outset drawn up a series of important covenants on human rights. The Universal Declaration of Human Rights, the thirty-fifth anniversary of which we are celebrating this year, is without any doubt the most prestigious of instruments in view of its impact on the political and constitutional life of States. The covenants, conventions and other instruments which subsequently 
completed this Declaration by emphasizing civil and political rights and economic, cultural and social rights, have provided the international community with a legal framework which is well adapted to mould a world where noble aspirations are met so that the agony of hope can continue.
231.	The energies to be channelled should be aimed at promoting and enshrining human rights so that human beings can, individually and collectively, in freedom and dignity, flourish physically, mentally, socially and economically, without any discrimination.
232.	Nevertheless, numerous attacks have eroded and endangered these rights both within our States and between them. Accession to these covenants has not yet given rise on a world-wide scale to any encouraging progress for the freedom, dignity and security of human beings—that is, progress in their formulation and their interpretation and the specific meaning to give to them.
233.	Freedom and the dignity of the human being is not simply a question of paying lip-service to the sacred and unquestionable values which are inherent in them.
234.	They also mean as a necessary corollary that each of our States must be in charge of its main material means, cultural resources and economic heritage. Indeed, what are freedom and dignity in poverty and deprivation? The erosion of freedom and dignity is the consequence of these evils which have been engendered and maintained by the inequities of the present political, social and economic order which is the very quintessence of indifference, contempt, intolerance and violence.
235.	That is why the Central African Republic, whose principles and ideals of non-alignment remain at the heart of its foreign policy, considers that the state of the world can improve only if within each State everyone cherishes the love for his neighbour and at the same time cultivates generosity and solidarity aimed at promoting freedom, security and development.
236.	The Central African Republic for its part has embodied in its internal legislation the main provisions contained in the international covenants guaranteeing essential human rights. It has maintained contact with the various international bodies whose task it is to ensure their implementation.
237.	Thus, despite the burdensome heritage of the storm-tossed history of the past 14 years, the Military Committee of National Reconstruction has proceeded to focus its efforts on realizing all the progress required to give new hope to the people of the Central African Republic and fan the flames of a faith that will make it possible for them better to appreciate the dimensions and the terrors of the nightmare they have gone through.
238.	There must also be generosity and solidarity between States in order to promote freedom and dignity throughout the world.
239.	If States made a requirement of that ideal, there can be no doubt that the present circumstances surrounding international relations would be considerably modified in favour of respect for the sovereignty of States and the aspirations of the peoples still struggling for their political emancipation.
240.	The current session is being held at a time when some negotiations are being broken off or are deadlocked, thus reinforcing the frequently expressed feeling that our Organization is powerless to settle conflicts and supporting the belief that international relations are based on cynicism. The Central African Republic is convinced, however, that the Organization remains the most effective framework for the settlement of these matters, involving as they do universal principles and ideals. The Organization, as it has shown in certain circumstances, is quite equal to the task of providing solutions to the problems which face the international community, as long as each of its Members accepts and acts and behaves in accordance with the vocation of the Organization.
241.	In this connection, the situations which persist in certain parts of the world, particularly Africa, the Middle East, Asia and America, should continue to be given special attention by the international community.
242.	It is intolerable that Namibia continues to be deprived of its right to freedom and self-determination simply because of the will of one over-confident State that continues to defy the Organization. The Central African Republic is one of the countries which, at the end of the International Conference in Support of the Struggle of the Namibian People for Independence held last April in Paris, felt that the decisions adopted at that time should not remain a dead letter.
243.	The Member States of the Organization should contribute actively to the implementation of those resolutions so that Namibia could no longer serve as a pretext for South African acts of aggression against other States of the region, but should accede immediately to independence, without any pre-conditions, under the leadership of SWAPO, in accordance with the relevant resolutions of the United Nations.
244.	We cannot but denounce the obstinacy displayed by the South African authorities in their attempts to perpetuate the odious system of	and in their recourse to summary and barbaric executions, the most recent of which shocked the entire world. Let us hope that these crimes will strengthen the ardent faith of the peoples of Namibia and South Africa who struggle for their freedom and their flouted dignity.
245.	It is that same demand for freedom and dignity that will make it possible for the peoples of Western Sahara to choose their own future and lead to the reconciliation of the States in that part of Africa, which will undoubtedly help to bring peace to that region which is so vital to the destiny of the African continent. This is inherent in the bold initiatives adopted last June at the nineteenth session of the Assembly of the Heads of State and Government of the Organization of African Unity

246.	Closer to the Central African Republic, the great people of Chad have for more than a decade been experiencing a tragedy whose serious effects threaten the stability of the central African region. Chad has been experiencing untold suffering, brought about and maintained by intolerable interference in its internal affairs. We appeal for the immediate cessation of that interference and of the hostilities. The Central African Republic, faithful to the major principles underlying international relations, supports the legitimate Government of Chad in its efforts to defend its territorial integrity, and condemns the act of aggression which is undermining the authority of the State and the national unity.
247.	Consequently, my country associates itself with any action that circumstances may dictate to thwart the shameful efforts to undermine the legitimacy of the Government of Chad and Chad's sovereignty.
248.	This is the context in which to assess the generous assistance given to the people of Chad at their express request by their friends. The Central African Republic welcomes this attitude, which will create the conditions necessary for national reconciliation in Chad and peace in the subregion. 

249.	Deprived of its right to freedom and dignity, the Palestinian people seem to be doomed to wandering. We ail deplore this, but we have been powerless to do anything about this for the past 30 years. These people, united behind the PLO, have been dispersed and shaken by a serious crisis of identity caused by their enemies. They have been used as an excuse to tear Lebanon apart and intimidate other States in the region. Their frustration and bitterness will not be contained indefinitely if the international community does not at last ensure the implementation of the relevant United Nations resolutions recognizing their right as well as that of Israel to a free, sovereign and guaranteed existence.
250.	The situation is little better in the rest of the world.
251.	States must agree on concerted action to ensure that United Nations resolutions on the question of Democratic Kampuchea are implemented. It is unacceptable nowadays for certain States to occupy the territory of others, without regard for their freedom, dignity and sovereignty. The usurped national rights of Kampuchea and Afghanistan must be restored.
252.	The Korean peninsula has become an increasingly serious subject of concern in view of the threats there to peace. The Central African Republic believes that it is urgently necessary to make this nerve centre a zone of peace. Only then will the two parties concerned be able to make effective use of the South-North Joint Communiqué of 4 July 1972,9 which is a valid basis for a free dialogue which could lead to the peaceful reunification of the Korean people, without any foreign interference.
253.	The situation in Central America is no less disturbing. The Central African Republic appeals to the parties to show the political will to reduce tension through negotiations and bring peace back to that part of the world.
254.	If it is true that States must cultivate solidarity and generosity to promote freedom and dignity, it is equally true that these same ideals must be the means of combating those factors which encourage insecurity and a holocaust.
255.	Action against civilian aircraft which makes victims of the innocent is unjustifiable in our eyes and contrary to the rules of international civil aviation. These ignoble acts clearly demonstrate the underlying desire to create tension and division and perpetrate crimes against peoples which aspire to unity and peace. They remind us how fragile is peace and how necessary it is to combat the factors that underlie the conflicts.
256.	The proliferation of sophisticated weapons of mass destruction is not likely to bring about a propitious climate for the cause of freedom and dignity in the world.
257.	The Central African Republic, while deploring the deadlock in the negotiations on disarmament, expresses the hope that members of the international community will engage in concerted and sustained action to reduce and curb the arms race and make possible general, complete and verified disarmament and the transfer of the efforts and resources thus released to the process of development. There would then emerge a kind of solidarity and generosity regarding development which would protect mankind from the scourges from which it suffers at present.
258.	Such solidarity and generosity concerning development are essential, for that alone can make the end of our century a happier time in which to live, or at least a less gloomy and austere time. This is the kind of solidarity and generosity that is defined in the philosophy that guides our head of State and President of the Military Committee of National Recovery, General Andre
Kolingba, in his ceaseless action over the past two years to bring about the reconstruction and development of the Central African Republic.
259.	In view of the heavy burden on his shoulders, the Central African head of State, putting particular emphasis on the national effort, proposed to the Central African people a contract of solidarity, entailing huge sacrifices, for the development of the key sectors of the national economy. Priority has of course been given to agriculture in order to achieve self-sufficiency in food.
260.	From my delegation's point of view, this kind of solidarity and generosity at the national level can be transferred to the international level if we truly wish to tackle the economic crisis which spares no country today. In an impulse of solidarity, States must help one another contain the effects of this crisis, namely inflation, increased interest rates with consequences for the burden of debt, restriction or even refusal of access to markets and to capital, an unprecedented fall in raw materials prices, the drying-up of multilateral sources of finance—all further aggravated by difficult access to technology and the inadaptability of the present international monetary and financial system.
261.	Two thirds of mankind, mainly the least developed countries and above all the land-locked countries like the Central African Republic which have been heavily penalized, had legitimate hopes in the results of the 1982 Williamsburg Summit of Industrialized! Nations and in the sixth session of the United Nations Conference on Trade and Development, held recently at Belgrade. Unfortunately, it has to be noted that the results of those two meetings fell short of expectations.
262.	If we must wait for the economic recovery to begin and to take shape in the countries of the North for attention to be paid to the position of the countries of the South, then what will happen to the latter as the crisis seems to be increasingly permanent rather than merely temporary? It must be clear to everyone that what is now involved is essentially the structures on which international economic relations are based today. Those structures can no longer support the economic exchanges among States. They must be modified, but that presupposes a meeting of minds.
263.	The failure of the sixth session of the United Nations Conference on Trade and Development, which should have given us another opportunity to restore the North-South dialogue, patently reveals the refusal of the countries of the North to join in such a meeting of minds.
264.	Such a refusal will serve only to prolong the crisis. Just as the international community cannot be satisfied for long with a dialogue based on crisis where various proposals merely reflect the situation in certain countries, neither can it be satisfied with negotiations on a sectoral basis. As the crisis is global, a global solution must be found for it. Only global negotiations can get the North- South dialogue out of this impasse and lead it to a new stage on the road towards true international co-operation based on justice and equity.
265.	We are still most shocked by the failure of the sixth session of the Conference. But we should like to hope that the countries of the North will understand that it is desperately urgent to adopt emergency measures to deal with the most serious problems of the developing countries. This will be a sign of active solidarity and would be to the credit of mankind.
266.	I cannot conclude my statement without addressing to the Secretary-General, to his associates, to international institutions inside and outside the United Nations family and to contributing States the most sincere thanks 
of the people and Government of the Central African Republic for having responded to the appeal reiterated by the thirty-seventh session of the General Assembly for assistance for the reconstruction, rehabilitation and development of the Central African Republic . The recent calamities that have struck my country have seriously disrupted the economy and the fulfilment of the aid programme under way. In order to limit their harmful effects, we alerted the international community at the time and requested emergency action.
267.	The Central African Republic is grateful to the Assembly for its attention and it hopes that efforts can be mobilized to increase assistance to it. It is in this spirit that we shall propose, in the Second Committee, the renewal of that resolution and we hope for broad support from Member States.
268.	In a constantly changing world, the Organization strives to ensure that its principles—and only its principles —will govern international relations. This is a difficult task in view of the real state of affairs but it deserves to be followed up and supported. Born of political will, the United Nations, which suffers the consequences of the political weight of its Member States, should be able to rely on them in order to achieve success in its action.
269.	It is thus clear that the state of the world can be only what the States wish it to be: a world free of tension and relations of domination, a world where States, organized in a framework like the United Nations, would engage in concerted, unified and generous action with a view to defending certain values such as freedom, development, prosperity and peace.
270.	That is possible. We can achieve that if we want to. Just as a coalition was created to defeat fascism during the Second World War, a similar coalition can be created to adapt international relations to the new shape of the world.
271.	This is really what two thirds of mankind expect today from the international community, gathered within the United Nations, which must satisfy their hopes. In this way new prospects would be opened up towards making this century a happier and more pleasant one in which to live.






